Hill, C. J.
1. In a suit by a passenger against a railroad company to recover damages for personal injuries, a verdict was rendered for the plaintiff, in tlie sum of $4,300. There was conflict in the evidence as to the plaintiff’s contributory negligence. On his motion for a new trial, held, that any error of law relating to the defendant’s liability was rendered harmless by the verdict, unless it was such as might have influenced the jury to reduce the amount that the plaintiff was entitled to recover.
2. There was no error of law in the admission-of evidence or in the charge of the court which could have affected injuriously or materially, the amount of the damages that the plaintiff was entitled to recover.
3. The amount of the verdict was exclusively a question for the determination of the jury, under all the evidence. Judgment affirmed.